       Case 2:19-cv-00513-GEKP Document 229 Filed 09/03/21 Page 1 of 19




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PENN ENGINEERING &                          :       CIVIL ACTION
MANUFACTURING CORP.                         :
          Plaintiff,                        :
                                            :
       v.                                   :       No.: 19-cv-513
                                            :
PENINSULA COMPONENTS, INC.,                 :
          Defendant.                        :


                                      MEMORANDUM

SITARSKI, M.J.                                                              September 3, 2021

       Presently pending before the Court is Defendant’s Motion for a Protective Order (Def.’s

Mot. for Pro. Order, ECF No. 189-1), Plaintiff’s response thereto (Pl.’s Resp., ECF No. 195),

Defendant’s reply in support (Def.’s Reply, ECF No. 195), and the parties’ supplemental

memoranda (Pl.’s Supp. Memo., ECF No. 208; Def.’s Supp. Memo., ECF No. 209). 1 For the

reasons that follow, Plaintiff’s motion shall be GRANTED IN PART and DENIED IN PART.



I.     RELEVANT BACKGROUND 2

       Between May 6, 2021, and May 15, 2021, 3 Plaintiff Penn Engineering & Manufacturing




       1
         The Honorable Gene K. Pratter referred the matter to me for disposition pursuant to 28
U.S.C. § 636(b)(1)(A). (Order, ECF No. 161).
       2
          For additional facts, see my April 1, 2021, memorandum granting in part and denying
in part Plaintiff’s consolidated motion to compel responses to requests for production and
requests for admission. (Memo., ECF No. 187). The instant memorandum includes only factual
and procedural history pertinent to this dispute.
       3
          Fact discovery closed on June 15, 2021, and the federal rules permit 30 days to respond
to written discovery requests. See FED. R. CIV. P. 33(b)(2), 34(b)(2)(A), 36(a)(3).
       Case 2:19-cv-00513-GEKP Document 229 Filed 09/03/21 Page 2 of 19




Corporation (PEM) served Defendant Peninsula Components, Inc. (Peninsula) with 16 sets 4 of

discovery requests comprising four interrogatories, 30 requests for production of documents

(RFPs) and 185 requests for admissions (RFAs). (Def.’s Mot. for Pro. Order, Exs. A-R, ECF

Nos. 189-2 to 189-19; Def.’s Memo. in Supp of Mot. for Pro. Order, ECF No. 189-1, at 1; Def.’s

Reply, ECF No. 201, at 2). Most of the requests relate to five areas of Peninsula’s allegedly

infringing activities: (1) unauthorized “gray market” reselling of PEM’s products; (2) copying of

PEM’s performance data and representing that Peninsula’s products share these performance

qualities; (3) reverse-engineering PEM’s products; (4) designing its Google Ads campaign such

that searches for phrases containing PEM’s trademark trigger Peninsula ads, including ones

incorporating the trademark; and (5) publishing cross-reference charts correlating and equating

the qualities of products made by the two companies. (Pl.’s Supp. Memo., ECF No. 208, at 2-3).

Prior to the issuance of these requests, PEM had issued Peninsula 28 interrogatories, 104 RFPs

and 89 RFAs throughout the course of discovery. 5 (See id. at 2).

       On May 26, 2021, Peninsula moved for a protective order on the May 2021 discovery

requests. (Def.’s Mot. for Pro. Order, ECF No. 189-1). PEM filed its response in opposition on

June 9, 2021. (Pl.’s Resp., ECF No. 195). On June 16, 2021, Peninsula filed a reply supporting

its motion but also withdrawing its request for a protective order as to the four interrogatories

because I had authorized them in my March 5, 2021, Order entered after the status conference


       4
           PEM also served two additional sets of discovery, one correcting the numbering in an
earlier set and another inadvertently duplicating a set served in the same email. (Def.’s Memo.
in Supp. of Mot. to Compel, ECF No. 189-1, at 1 n.1).
       5
          The parties have issued roughly similar total numbers of discovery requests in this
matter, with the exception of the RFAs. PEM and Peninsula, respectively, have issued each
other 32 and 25 interrogatories, 134 and 126 RFPs, two and three requests for parts, 274 and 60
RFAs, three and four Rule 30(b)(6) deposition notices, and 10 and 12 other deposition notices.
(Pl.’s Supp. Memo., ECF No. 203, at 2).



                                                 2
        Case 2:19-cv-00513-GEKP Document 229 Filed 09/03/21 Page 3 of 19




held on that date. (Def.’s Reply, ECF No. 201, at 2 n.1; see also Order, ECF No. 179, at ¶ 2).

On June 23, 2021, PEM filed a motion for leave to file a sur-reply. (Pl.’s Mot. for Leave to File

Sur-reply, ECF No. 205). I denied this motion on June 24, 2021, but ordered the parties to file

supplemental memoranda addressing the proportionality considerations set forth in Rule

26(b)(1). (Order, ECF No. 206). The parties filed their memoranda on June 28, 2021, pursuant

to my June 24, 2021, Order. (Pl.’s Supp. Memo, ECF No. 208; Def.’s Supp. Memo, ECF No.

209).



II.     LEGAL STANDARD

        Rule 26 of the Federal Rules of Civil Procedure governs the scope of discovery in federal

litigation. Rule 26(b)(1), as amended in 2015, provides:

               Parties may obtain discovery regarding any nonprivileged matter
               that is relevant to any party’s claim or defense and proportional to
               the needs of the case, considering the importance of the issues at
               stake in the action, the amount in controversy, the parties’ relative
               access to relevant information, the parties’ resources, the importance
               of the discovery in resolving the issues, and whether the burden or
               expense of the proposed discovery outweighs its likely benefit.
               Information within this scope of discovery need not be admissible
               in evidence to be discoverable.

FED. R. CIV. P. 26(b)(1) (amended 2015).

        The scope of discovery remains broad even after the 2015 amendment, but it is not

unlimited. Royal Mile Co., Inc. v. UPMC & Highmark Inc., No. 2:10-cv-01609-JFC, 2016 WL

6915978, at *2 (W.D. Pa. June 24, 2016). “Even if discovery is proportional to the needs of the

case, courts have the discretion to impose limits where the discovery sought is unreasonably

cumulative or duplicative, or where the burden or expense of the proposed discovery outweighs

its likely benefit.” Occidental Chem. Corp. v. 21st Century Fox Am., Inc., No. 18-11273, 2020




                                                 3
       Case 2:19-cv-00513-GEKP Document 229 Filed 09/03/21 Page 4 of 19




WL 1969898, at *6 (D.N.J. Apr. 24, 2020). Upon a party’s motion or of its own accord, the

court must limit the frequency or extent of discovery if it determines that:

               (i) the discovery sought is unreasonably cumulative or duplicative,
               or can be obtained from some other source that is more convenient,
               less burdensome, or less expensive;

               (ii) the party seeking discovery has had ample opportunity to
               obtain the information by discovery in the action; or

               (iii) the proposed discovery is outside the scope permitted by Rule
               26(b)(1).

FED. R. CIV. P. 26(b)(2)(C).

       In determining whether good cause exists for a protective order, courts employ a

balancing test, weighing the requesting party’s need for information against the injury that might

result if disclosure is compelled. Pansy v. Borough of Stroudsburg, 23 F.3d 772, 786-87 (3d Cir.

1994) (citation omitted). Injury includes annoyance, embarrassment, oppression, or undue

burden or expense. See FED. R. CIV. P. 26(c)(1). The alleged injury must be “clearly defined and

serious” and “so unreasonable as to justify restricting discovery.” Publicker Indus., Inc. v.

Cohen, 733 F.2d 1059, 1071 (3d Cir. 1984) (citation omitted); DeFelice v. Consol. Rail Corp.,

124 F.R.D. 603, 604 (W.D. Pa. 1989) (citing 8 CHARLES ALAN WRIGHT & ARTHUR R. MILLER,

FEDERAL PRACTICE & PROCEDURE § 2035 (1970)). “Broad allegations of harm, unsubstantiated

by specific examples or articulated reasoning,” do not establish good cause. Cipollone v. Liggett

Group, Inc., 785 F.2d 1108, 1121 (3d Cir. 1986).



III.   DISCUSSION

       The 2015 amendment to Rule 26(b)(1) “restore[d] the proportionality factors to their

original place in defining the scope of discovery.” FED. R. CIV. P. 26 advisory committee’s note

to 2015 amendment. “Courts determine the proportionality of discovery on a case by case basis


                                                 4
       Case 2:19-cv-00513-GEKP Document 229 Filed 09/03/21 Page 5 of 19




with the aforementioned factors, and ‘no single factor is designed to outweigh the other factors in

determining whether the discovery sought is proportional.’” Williams v. BASF Catalysts, LLC,

No. 11-1754, 2017 WL 3317295, at *4 (D.N.J. Aug. 3, 2017) (quoting Emps Ins. Co. v.

Daybreak Express, Inc., Civ. No. 16–4269 (JLL/SCM), 2017 U.S. Dist. LEXIS 86224, at *5,

2017 WL 2443064 (D.N.J. June 5, 2017)) (additional citations omitted). However, they “should

not be treated as separate and discrete grounds to limit discovery so much as indicia of proper

use of discovery mechanisms; they do not call for . . . complex analysis.” 8 CHARLES ALAN

WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE & PROCEDURE § 2008.1 (3d ed. 2021).

       A.      Importance of the Issues

       The first proportionality factor listed under Rule 26(b)(1), “the importance of the issues at

stake in the action,” centers on “the significance of the substantive issues, as measured in

philosophic, social, or institutional terms.” FED. R. CIV. P. 26(b)(1) & advisory committee’s note

to 2015 amendment. This factor “recognizes that many cases in public policy spheres, such as

employment practices, free speech, and other matters, may have importance far beyond the

monetary amount involved.” FED. R. CIV. P. 26 advisory committee’s note to 2015 amendment.

In addition, “[m]any other substantive areas also may involve litigation that seeks relatively

small amounts of money, or no money at all, but that seeks to vindicate vitally important

personal or public values.” Id.

       Peninsula asserts that “[t]here is no public importance to this case.” (Def.’s Supp.

Memo., ECF No. 209, at 1). PEM contends that the importance of the five allegedly “infringing,

commercial activities” on which it seeks discovery “is self-evident” and that “[t]hese are not

tangential issues; they are the heart of the case.” (Pl.’s Supp. Memo., ECF No. 208, at 2-3).

However, PEM does not identify any particular importance of the issues involved outside of the




                                                 5
       Case 2:19-cv-00513-GEKP Document 229 Filed 09/03/21 Page 6 of 19




litigation or explain how they implicate “vitally important” values. FED. R. CIV. P. 26 advisory

committee’s note to 2015 amendment. Rather, PEM argues that two of the activities, Peninsula’s

Google Ads campaign and publication of cross-reference charts, are relevant to two of its

affirmative defenses to these activities. (Pl.’s Supp. Memo., ECF No. 208, at 3). But this

alleged fact hardly endows the issues in this matter with a wider significance. Whether or not

Peninsula’s commercial activities at issue were in fact unlawful is unlikely to “have an impact

beyond the parties involved,” and “[t]hus this factor weighs against allowing the proposed

discovery.” See Arrow Enter. Computing Sols., Inc. v. BlueAlly, LLC, No. 5:15-CV-37-FL, 2017

WL 876266, at *4 (E.D.N.C. May 3, 2017) (finding that a breach of commercial contract case

did not involve important issues beyond the scope of the litigation itself).

       B.      Amount in Controversy

       “For the ‘amount in controversy,’ the court compares the cost of discovery to the amount

in controversy to determine its proportionality.” Id. (citing Bell v. Reading Hosp., No. CV 13-

5927, 2016 WL 162991, at *3 (E.D. Pa. Jan. 14, 2016)). PEM contends that “[t]his is a multi-

million dollar infringement and unfair competition dispute.” (Pl.’s Supp. Memo., ECF No. 208,

at 4) (emphasis in original). Peninsula maintains that it owes PEM nothing. (Def.’s Supp.

Memo., ECF No. 208, at 2). However, at this stage the Court must compare the cost of the

requested discovery to the amount “in controversy” between the parties, not the amount, if any,

for which Peninsula will ultimately prove liable to PEM. See Arrow Enter. Computing Sols.,

Inc., 2017 WL 876266, at *4 (using the amount sought in the complaint as the amount in

controversy). In comparison to the millions PEM seeks, Peninsula calculates that at 15 minutes

per RFA it would need 46 hours for its senior staff and attorneys to complete them. (Id. at 5).

But even adding significant time for Peninsula to respond to the RFPs and assuming substantial




                                                 6
       Case 2:19-cv-00513-GEKP Document 229 Filed 09/03/21 Page 7 of 19




billing rates, the cost of completing the discovery, while certainly not negligible itself, comes

nowhere close to the millions of dollars potentially at issue in this matter. Under these

circumstances, the amount in controversy weighs in favor of permitting the discovery. See

Arrow Enter. Computing Sols., Inc., 2017 WL 876266, at *4 (finding that the amount in

controversy factor counseled in favor of permitting the requested discovery where “even if the

court grant[ed] the full scope of discovery,” there was “no tangible evidence that the cost

[would] be so expensive as to overtake the value of this litigation”); Bell, 2016 WL 162991, at

*3 (finding that the cost of producing the requested discovery “would certainly not exceed the

amount of controversy in this matter” and thus the factor weighed in favor of permitting the

discovery).

       C.      Parties’ Access to Information

       “The direction to consider the parties’ relative access to relevant information” is intended

to address cases involving “information asymmetry.” FED. R. CIV. P. 26 advisory committee’s

note to 2015 amendment. In such cases, “[o]ne party – often an individual plaintiff – may have

very little discoverable information[,] [but] [t]he other party may have vast amounts of

information, including information that can be readily retrieved and information that is more

difficult to retrieve.” Id. When these circumstances occur, “often . . . the burden of responding

to discovery lies heavier on the party who has more information, and properly so.” Id.

       The averments in the complaint suggest that Peninsula, as the party responsible for the

various allegedly infringing activities, has access to more relevant information than PEM. For

example, although both parties have propounded numerous written discovery requests and

deposition notices to each other, and the size of PEM’s document production in this matter is

unknown, Peninsula has produced over 68,000 documents to date. (Pl.’s Resp., ECF No. 195, at




                                                  7
       Case 2:19-cv-00513-GEKP Document 229 Filed 09/03/21 Page 8 of 19




1, 7). Along these lines, PEM alleges that Peninsula alone possesses the documents requested in

the most recently issued RFPs. Thus, the parties’ relative access to these documents – Peninsula

having full access, PEM none – weighs in favor or their production.

       Nonetheless, consideration of this factor does not suggest that Peninsula should respond

to the RFAs. RFAs “are not intended for factual discovery that should be done through” other

discovery mechanisms. Russo v. Baxter Healthcare Corp., 51 F. Supp. 2d 70, 79 (D.R.I. 1999);

see Mueller v. CBS, Inc., No. 99–cv–1310, 2001 WL 1781926, at *1 (W.D. Pa. Aug. 24, 2001)

(distinguishing RFAs from other discovery methods). Indeed, an RFA is “not properly speaking

a discovery device, rather it is ‘a procedure for obtaining admissions for the record of facts

already known’ by the seeker.” Ghazerian v. United States, No. 89–8900, 1991 WL 30746, at *1

(E.D. Pa. Mar. 5, 1991) (quoting 8 CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL

PRACTICE AND PROCEDURE § 2253). To this end, PEM acknowledges that its “main purpose” in

issuing the RFAs “was to confirm by admission” facts already known to it. (Pl.’s Resp., ECF

No. 195, at 1-2) (emphasis added). PEM even compiled a table setting forth the existing

evidentiary support in the record for many of its RFAs. (Id., Ex. 1, ECF No. 195-1). Thus, if

Peninsula does not admit or deny the RFAs, PEM will not be deprived of relevant information

because the RFAs are themselves based upon information PEM already has. The parties’

relative access to information counsels in favor of requiring Peninsula to respond to the RFPs but

not the RFAs.

       D.       Parties’ Resources

       “[C]onsideration of the parties’ resources does not foreclose discovery requests addressed

to an impecunious party, nor justify unlimited discovery requests addressed to a wealthy party.”

FED. R. CIV. P. 26 advisory committee’s note to 2015 amendment. Rather, “[t]he court must




                                                 8
       Case 2:19-cv-00513-GEKP Document 229 Filed 09/03/21 Page 9 of 19




apply the standards in an even-handed manner that will prevent use of discovery to wage a war

of attrition or as a device to coerce a party, whether financially weak or affluent.” Id. Here,

PEM “is a massive, industry-dominating company that has thousands of employees spread across

the globe.” (Def.’s Supp. Memo., ECF No. 209, at 4). But Peninsula is no “mom-and-pop

operation” either, with 300 employees and multiple facilities in three countries. (Pl.’s Supp.

Memo., ECF No. 208, at 5; Def.’s Supp. Memo., ECF No. 209, at 4). Peninsula has the

resources to respond to the issued discovery. Accordingly, this factor weighs in favor of

permitting it, with the caveat that the Court may nonetheless limit the discovery as necessary to

prevent abuse as contemplated by the notes to the 2015 amendment. See FED. R. CIV. P. 26

advisory committee’s note to 2015 amendment; see also Arrow Enter. Computing Sols., Inc.,

2017 WL 876266, at *5 (finding that consideration of this factor weighed “slightly in favor of

discovery” where the responding party had “sufficient resources,” but nonetheless considering

the proportionality of the requests).

       E.      Importance of the Discovery in Resolving the Issues

       “With the ‘importance of the discovery in resolving the issues,’ the court looks at

whether this discovery request goes to a central issue or a side one.” Arrow Enter. Computing

Sols., Inc., 2017 WL 876266, at *5 (citing Labrier v. State Farm Fire & Cas. Co., 314 F.R.D.

637, 641, 643 (W.D. Mo. 2016), order vacated on other grounds by In re State Farm Fire &

Cas. Co., 872 F.3d 567 (8th Cir. 2017)). “A party claiming that a request is important to resolve

the issues should be able to explain the ways in which the underlying information bears on the

issues as that party understands them.” FED. R. CIV. P. 26 advisory committee’s note to 2015

amendment. “The court’s responsibility, using all the information provided by the parties, is to




                                                 9
       Case 2:19-cv-00513-GEKP Document 229 Filed 09/03/21 Page 10 of 19




consider these and all the other factors in reaching a case-specific determination of the

appropriate scope of discovery.” Id.

       The RFPs pertain to allegedly infringing activities by Peninsula that constitute the

gravamen of PEM’s complaint. These activities are the central issues of the litigation. Peninsula

does not dispute this fact, but instead points out that “plaintiff has admitted that [the RFPs] are

duplicative of earlier requests designed to confirm whether Peninsula has any additional relevant

documents.” (Def.’s Supp. Memo., ECF No. 209, at 5; see also Pl.’s Resp., ECF No. 195, at 1-

2). Despite the importance of the issues, the Court will not require Peninsula to reproduce

documents already produced because doing so will not aid the parties in resolving the remaining

issues in the case. Thus, this factor weighs in favor of requiring production due to the centrality

of the allegedly infringing activities, but only to the extent that Peninsula has not previously

produced the documents requested.

       PEM claims that the RFAs also relate to these important activities and are designed to

“resolve several issues on summary judgment,” “to reduce the costs of litigation by eliminating

the necessity of proving facts that are not in substantial dispute, to narrow the scope of disputed

issues, and to facilitate the presentation of cases to the trier of fact.” (Pl.’s Resp., ECF No. 195,

at 11 (citing Caruso v. Coleman Co., 1995 U.S. Dist. LEXIS 7934 (E.D. Pa. June 7, 1995), T.

Rowe Price Small-Cap Fund v. Oppenheimer & Co., 174 F.R.D. 38 (S.D.N.Y. May 21,1997);

Pl.’s Supp. Memo., ECF No. 208, at 6)). Peninsula argues that responses to the RFAs will not

resolve any issues in the case because summary judgment is disfavored in trademark cases and

because the parties are unlikely to change their settlement positions. (Def.’s Supp. Memo., ECF

No. 209, at 4). It also discusses PEM’s cited cases and asserts that they actually support the

entry of a protective order. (Def.’s Reply, ECF No. 201, at 6).




                                                  10
      Case 2:19-cv-00513-GEKP Document 229 Filed 09/03/21 Page 11 of 19




          In Caruso, the court found that even though the defendant had improperly objected to

several RFAs, it did not have to provide further responses to them where “there [was] no

expectation that these requests would narrow or eliminate the issues for trial, since the

defendant’s positions on each of the requests [were] explicitly stated in clear and unambiguous

terms at the many depositions taken in this case.” 1995 U.S. Dist. LEXIS 7934, at *5. Applying

Caruso to this case, the RFAs will not narrow or eliminate trial issues because Peninsula’s

positions on them are evident from the numerous depositions specifically cited as “evidentiary

support for admission[s]” in PEM’s first exhibit to its response. (Pl.’s Resp., Ex. 1, ECF No.

195-1).

          In T. Rowe Price Small-Cap Fund, the court concluded that “[w]here requests to admit

are utilized at the completion of the pretrial discovery phase, as they were in this action, they can

no longer serve the purpose of obviating the need for costly discovery and, thus, their sole

purpose is to streamline the presentation of evidence at trial.” 174 F.R.D. at 43. However, the

court further found that even this purpose had limited value where the discovering party could

submit underlying deposition testimony in lieu of admissions. Id. at 45. It explained:

                 In the absence of an admission, the [fact finder] will be required to
                 determine what weight to give the deponents’ testimony with
                 respect to several discrete factual issues. There is very little burden
                 on plaintiff in having to submit the relevant deposition testimony at
                 trial and, if it is uncontroverted, the burden on the [fact finder] in
                 deciding whether to credit the testimony is insignificant.

Id. In this case, the value of RFAs in resolving the issues is similarly limited because PEM

issued them at the close of fact discovery and because the RFAs are based upon allegedly

undisputed deposition testimony that PEM could present instead of the expected admissions.

(Pl.’s Resp., Ex. 1, ECF No. 195-1). Indeed, in an observation that applies equally in this case,

the court in T. Rowe Price Small-Cap Fund noted that “far more time appears to have been spent



                                                   11
      Case 2:19-cv-00513-GEKP Document 229 Filed 09/03/21 Page 12 of 19




litigating this dispute than will be required to put before the court the relevant deposition

testimony.” 174 F.R.D. at 45.

       Because, as noted in Caruso and T. Rowe Price Small-Cap Fund, PEM can simply

submit underlying deposition testimony, responses to the RFAs are unlikely to contribute

meaningfully to issue resolution at summary judgment or trial, nor are they likely to reduce

litigation costs significantly, particularly with fact discovery at an end. Therefore, although the

RFAs, like the RFPs, relate to important issues, this factor does not weigh in favor of requiring

responses to them.

       F.      Burden Versus Likely Benefit

       Finally, I must balance the burden or expense of the requested discovery with its likely

benefit. FED. R. CIV. P. 26(b)(1). The party opposing discovery must “specifically demonstrate”

the burden or expense that responding to discovery would impose, and the party seeking

discovery “should show the benefit coming from the request.” Arrow Enter. Computing Sols.,

Inc., 2017 WL 876266, at *5 (citing FED. R. CIV. P. 26 advisory committee’s note to 2015

amendment). When the information and materials sought are relevant, a court should

“scrutinize” an assertion that production would impose a disproportionate burden or expense,

“and an unsupported burden objection is not a guaranteed protection against responding to

discovery.” 8 CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE & PROCEDURE

§ 2008.1. Nevertheless, courts “relatively frequently limit or forbid discovery when the cost and

burden seem to outweigh the likely benefit in producing evidence . . . .” See id. (collecting

cases). Analysis of this factor may involve revisiting “previous factors in[ ] a final analysis of




                                                 12
      Case 2:19-cv-00513-GEKP Document 229 Filed 09/03/21 Page 13 of 19




burdens versus benefits.” 6 Arrow Enter. Computing Sols., Inc., 2017 WL 876266, at *5 (citing

FED. R. CIV. P. 26 advisory committee’s note to 2015 amendment). Because the RFPs and RFAs

raise distinct considerations, I analyze them separately.

               1.      RFPs

       Peninsula seeks a protective order permitting it not to respond to 30 RFPs. Peninsula

points out that four of these RFPs – numbers 130 and 132 through 134 – were at issue in PEM’s

June 13, 2021, motion to compel concerning Peninsula’s Google Ads reports. (Pl.’s Mot. to

Compel, ECF No. 199). In light of my August 30, 2021, memorandum and Order granting the

motion to compel, I shall deny the motion for a protective order as to these RFPs. (Order, ECF

No. 228). Peninsula also contends that five other of the RFPs – numbers 105, 109, 118, 119 and

129 – are directed to PEM’s proposed unjust enrichment claim disallowed by Judge Pratter in her

ruling on PEM’s motion for leave to file a second amended complaint. (Def.’s Supp. Memo.,

ECF No. 209, at 5; see also Order, ECF No. 202). Generally speaking, these RFPs relate to

performance data associated with Peninsula’s products. (Def.’s Mot. for Pro. Order, Exs. G, K,

O, ECF Nos. 189-8, 189-12, 189-16). PEM asserts that the documents requested in these RFPs

are relevant to not only the rejected unjust enrichment claim, but also its pending false

advertising claim. (Pl.’s Resp., Ex. 1, ECF No. 195-1, at 3-4). In its complaint, PEM avers that

“Defendant is advertising its fastener products using performance data, which it copied from

PennEngineering and which it did not independently verify by its own performance testing.”

(Sec. Am. Compl., ECF No. 211, at ¶ 54). The Court agrees that information about this data is




       6
         For this reason, the Court’s treatment of this factor is more extensive than those
previously considered.



                                                 13
       Case 2:19-cv-00513-GEKP Document 229 Filed 09/03/21 Page 14 of 19




relevant to PEM’s false advertising claim and therefore considers these RFPs in conjunction with

the others.

       As noted in the preceding section, the requested documents are central to this case. To

the extent that Peninsula has not already produced them, discovery of the documents presents a

substantial likely benefit in that they could help the parties narrow the issues. In contrast,

Peninsula identifies no special burden in responding to the RFPs and primarily addresses this

issue in the context of the RFAs, not the RFPs. (See, e.g., Def.’s Supp. Memo., ECF No. 209, at

5 (“Peninsula will be subject to a substantial burden if it is required to respond to the 185

requests for admission in particular.”)). Accordingly, this factor weighs in favor of producing

any unproduced documents requested by the RFPs. Thus, in light of the significant amount in

controversy, Peninsula’s sole access to the documents, its sufficient resources as a sizable

international company, the importance of the documents in resolving the issues in the litigation,

and the unspecified but presumably limited to moderate burden of supplementing its document

production, the Court will order Peninsula to produce any nonprivileged responsive documents

not already produced to PEM.

               2.      RFAs

       I also compare Peninsula’s burden in responding to the 185 RFAs issued by PEM to their

likely benefit. PEM maintains that Peninsula has failed to articulate any specific burden. (Pl.’s

Supp. Memo., ECF No. 208, at 6 (citing Lux Global Label Co., LLC v. Shacklett, 2020 U.S. Dist.

LEXIS 62200 (E.D. Pa. Apr. 8, 2020)); see also Pl.’s Resp., ECF No. 195, at 8). It claims that

the number of RFAs “is directly proportional to the complexity of Defendant’s unlawful acts of

unfair competition.” (Pl.’s Resp., ECF No. 195, at 10). It points out the length of its amended

complaint, the number of counts alleged therein, and the number of trademarks at issue in the




                                                 14
      Case 2:19-cv-00513-GEKP Document 229 Filed 09/03/21 Page 15 of 19




case and contends that it only served the additional discovery requests after Peninsula produced

8000 new documents. (Id. at 1, 10). It observes that courts are disinclined to find undue burden

in responding to RFAs “where the responding party can make the necessary inquiries without

extraordinary expense or effort.” (Id. at 12 (quoting T. Rowe Price Small-Cap Fund v.

Oppenheimer & Co., 174 F.R.D. 38, 43 (S.D.N.Y. May 21, 1997)) (emphasis added by PEM)).

Citing Oppenheimer Fund v. Sanders, 437 U.S. 340, 352 n.17 (1978), PEM notes that a court

should deny a discovery request only when one or more of three circumstances is present: “(1)

when the purpose of a discovery request is to gather information for use in proceedings other

than the pending suit; (2) when a party’s aim is to delay bringing a case to trial; or (3) when a

party’s aim is to embarrass or harass the person from whom he seeks discovery.” (Id.).

According to PEM, none of these circumstances exist here. 7 (Id.).

       Peninsula provides a specific estimate of the time it would take to respond to the RFAs.

(Def.’s Supp. Memo., ECF No. 209, at 5). It cites to cases holding similar numbers of RFAs

excessive or unduly burdensome and points out that PEM makes no attempt to distinguish these

cases. (Def.’s Memo. in Supp. of Mot. for Pro. Order, ECF No. 189-1, at 5-8 (citations omitted);


       7
          Responding to arguments made in Peninsula’s opening brief, PEM counters that no
“per se rule” exists against issuing a large number of discovery requests near the discovery
deadline, that its allegedly prior similar conduct in issuing “last minute” discovery requests
actually led to a partially granted motion to compel, that the page count of the RFAs and other
requests is misleading because they contain exhibits and identical sets of definitions and
instructions, and that RFAs may seek admission of facts rather than authentication of documents.
(Pl.’s Resp., ECF No. 195, at 8-9, 13-14). The Court registers its disappointment at seeing 185
RFAs issued between May 6 and May 15, 2021, when at the March 5, 2021, status conference it
specifically warned the parties: “I sure don’t expect you to wait until, you know, May 15th and
serve them, and then find yourselves in a pickle with any disputes that may arise, because the
discovery deadline is June 15th. That was established by Judge Pratter. And that would include
serving you[r] discovery so that it can be answered, and any objections can be first met and
conferred over, and then possibly subject to further motion practice.” (Mar. 5, 2021 Tr., ECF
No. 182, at 18:16-23). Nonetheless, because I do not base my decision on Peninsula’s
underlying arguments, I do not address PEM’s counterarguments against them.



                                                 15
      Case 2:19-cv-00513-GEKP Document 229 Filed 09/03/21 Page 16 of 19




Def.’s Reply, ECF No. 201, at 7). Peninsula maintains that PEM has already taken substantial

discovery in this matter and that the RFAs constitute an attempt “to shift the burden of sifting

through . . . discovery” from PEM to it and “to eliminate trial testimony by having Peninsula

paste together statements favorable to plaintiff (depriving Peninsula the opportunity to have

witnesses explain those statements in context to a jury, as it is entitled).” (Def.’s Memo. in Supp.

of Mot. for Pro. Order, ECF No. 189-1, at 4-5, 7 (quoting Sahu v. Union Carbide Corp., 262

F.R.D. 308, 318 (S.D.N.Y. 2009); Def.’s Supp. Memo., ECF No. 209, at 3-4)). It explains that

its supplemental document production contained relatively few new documents because it related

specifically to manufacturing and sales drawings already produced for the most part but

produced again to eliminate any contention by PEM that Peninsula had withheld responsive

documents. (Def.’s Reply, ECF No. 201, at 3-5).

       As an initial matter, the Court disagrees with PEM that Peninsula has failed to

“specifically demonstrate” the burden imposed by responding to the RFAs, as required under

Rule 26(b)(1). See Arrow Enter. Computing Sols., Inc., 2017 WL 876266, at *5 (citing FED. R.

CIV. P. 26 advisory committee’s note to 2015 amendment). On the contrary, Peninsula specifies

that at 10 to 15 minutes per response it would take 31 to 46 hours of attorney and senior staff

time to respond to all 185 RFAs. (Def.’s Supp. Memo., ECF No. 209, at 5). Given that

Peninsula has retained, in PEM’s words, “two, high-priced law firms” to represent it in this

matter, Peninsula is likely to incur commensurate expenses along with this substantial burden.

(See Pl.’s Supp. Memo., ECF No. 208, at 5). These facts distinguish this case from Lux Global

Co., LLC, cited by PEM, in which I ordered production of two laptops and a cellphone and

access to email and cloud accounts after the responding party failed to identify any substantial




                                                16
      Case 2:19-cv-00513-GEKP Document 229 Filed 09/03/21 Page 17 of 19




burden or expense in producing the devices or allowing the account access. See 2020 U.S. Dist.

LEXIS 62200, at *7-10.

       Because of the substantial burden and expense necessitated by responding to this many

RFAs, “[c]ourts routinely disallow requests for admission that run into the hundreds on the

grounds that they are abusive, unreasonable, and oppressive.” Robinson v. Morgan Stanley, No.

06 C 5158, 2009 U.S. Dist. LEXIS 93971, at *6 (N.D. Ill. Oct. 8, 2009) (citing Misco, Inc. v.

U.S. Steel Corp., 784 F.2d 198, 206 (6th Cir. 1986)) (additional citations omitted); see also

Murray v. U.S. Dep’t of Treasury, No. 08-cv-15147, 2010 U.S. Dist. LEXIS 90512, at *4 (E.D.

Mich. Sept. 1, 2010) (“The Court finds that 182 requests for admission is oppressive and unduly

burdensome.”) (citation omitted); Joseph L. v. Conn. Dep’t of Children & Fams., 225 F.R.D.

400, 403 (D. Conn. 2005) (163 RFAs were “excessive to the point of being abusive”). Nor do

courts make a special allowance simply because a case is complex. 8 Fleming v. Escort, Inc., No.

CV 09-105-S-BLW, 2011 U.S. Dist. LEXIS 14254, at *7 (D. Idaho Feb. 13, 2011) (finding in a

patent case “that 216 RFAs are excessive”). Although Peninsula cited these cases in its opening

brief, PEM ignored them in its two ensuing submissions.

       Further, even PEM acknowledges that the RFAs are “[t]he one exception” to the

otherwise roughly equal discovery requests issued by each party. (Pl.’s Supp. Memo., ECF No.

208, at 2). Although the parties have issued approximately the same number of interrogatories,


       8
           The parties dispute whether this case is complex. PEM argues that the RFAs “relate to
five factually-complex forms of infringement and unfair competition” involving tens of
trademarks and resulting in 34 counts against Peninsula. (Pl.’s Resp., ECF No. 195, at 10; see
also Sec. Am. Compl., ECF No. 211, at ¶¶ 59-229). Peninsula responds that PEM “previously
told this Court that this was not a complex case when it opposed Peninsula’s motion requesting
the appointment of a Special Discovery Master” and that “[t]his is not a patent infringement case
or products liability case having complicated technological issues.” (Def.’s Reply, ECF No. 201,
at 1, 3) (emphasis in original). The Court does not consider whether this case is “complex” to be
dispositive of its decision.



                                                17
      Case 2:19-cv-00513-GEKP Document 229 Filed 09/03/21 Page 18 of 19




RFPs, requests for parts, Rule 30(b)(6) deposition notices, and individual and expert deposition

notices, PEM has issued over 200 more RFAs than Peninsula has, 274 to 60. (Id. at 2; see also

supra 2 n.5). It is true that “[t]here is no requirement that parties have to spend equal amounts

on discovery, or that a party who has less to produce be somehow limited in what it can request

as a result,” but those truths render the disparity in RFAs issued in this case no less striking. See

Bell, 2016 WL 162991, at *4.

       PEM contends that the additional 185 RFAs were necessitated by Peninsula’s April 2021

production of 8000-plus new documents, to which Peninsula replies that it had produced most of

these documents previously. (Pl.’s Resp., ECF No. 195, at 1, 6; Def.’s Reply, ECF No. 201, at

3-5). But even if Peninsula only produced all 8000-plus documents for the first time in April,

PEM’s issuance of 185 RFAs based on them is grossly incongruous with the prior discovery

practice in this matter. Indeed, although Peninsula had previously produced over 60,000

documents prior to the April supplemental production, PEM had issued only 89 RFAs before

issuing the discovery at issue in this motion. (Pl.’s Resp., ECF No. 195, at 7).

       A substantial amount of money is at issue in this litigation, and the party from which

discovery is sought has the resources to respond to it. (See supra § V.B, D). The case may even

be “complex.” (See supra 17 n.9). But, even in cases like this one, there must be some limit to

discovery. See, e.g., Fleming, 2011 U.S. Dist. LEXIS 14254, at *7. While the Court does not

implement a “per se rule” as to how many RFAs a party may issue in such a case, there is a line,

and PEM has crossed it. The Court will not speculate as to why PEM chose to issue Peninsula

185 RFAs leading up to the close of discovery after issuing less than half that number throughout

the rest of the repeatedly extended discovery period, but even ignoring the timing of the RFAs,

their issuance was consistent with an “aim . . . to . . . harass” Peninsula. Sanders, 437 U.S. at




                                                 18
      Case 2:19-cv-00513-GEKP Document 229 Filed 09/03/21 Page 19 of 19




352 n.17. Accordingly, the Court has little difficulty in concluding that the entry of a protective

order as to the RFAs is appropriate. 9



IV.    CONCLUSION

       For the foregoing reasons, the Court grants in part and denies in part Peninsula’s motion

for a protective order. Peninsula shall produce, within 14 days, any nonprivileged documents

responsive to the RFPs and not already produced, but it need not respond to the RFAs.


                                                      BY THE COURT:


                                                      /s/ Lynne A. Sitarski
                                                      LYNNE A. SITARSKI
                                                      United States Magistrate Judge



       9
           In the conclusion section of its supplemental memorandum, PEM requests that if the
Court finds that the RFPs and RFAs “are disproportionately burdensome, the Court should
fashion a more measured remedy than the extreme remedy requested by Defendant such as
extending Defendant’s response time or reducing the number of permissible RFAs.” (Pl.’s Supp.
Memo., ECF No. 208, at 6). First, the Court has, where appropriate, separately analyzed the
RFPs and RFAs and thereby concluded that the RFPs are not disproportionate to the needs of this
case and that Peninsula must produce any previously unproduced documents responsive to them.
Thus, it has not imposed the purportedly “extreme remedy” of entering a protective order as to
all the discovery requests at issue. Second, extending Peninsula’s time to respond to the RFAs
would not cure the problems with them identified herein. Third, the Court rejects PEM’s
invitation to “fashion a more measured remedy” as to the RFAs. PEM provides the Court with
no basis to determine which RFAs should be the “permissible” ones or even what number should
be “permissible.” Cf. Fleming, 2011 U.S. Dist. LEXIS at *7 (requiring responses to 75 of 216
RFAs where the issuing party explained that these 75 RFAs “were propounded instead of taking
depositions” of two identified individuals in order to limit expenses). It cites no legal authority
in support of its request. Under these circumstances, the Court believes that permitting PEM to
issue copious RFAs to see how many will “stick” merely invites discovery abuse. Cf. Murray,
2010 U.S. Dist. LEXIS 90512, at *2 (concluding that permitting a party to seek a determination
as to the sufficiency of “only” 21 of 182 RFAs “would allow a party to circumvent any discovery
limitations as long as the Court’s intervention was not sought for more than the allowable
number of discovery requests”). If PEM wished to obtain responses to a reasonable number of
RFAs, it should have issued a reasonable number of RFAs.



                                                19
